Order filed September 10, 2015




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-12-00401-CV
                                         ____________

           CAFFE RIBS, INC., A UTAH CORPORATION, Appellant

                                                V.

                           THE STATE OF TEXAS, Appellee


               On Appeal from the County Civil Court at Law No. 3
                             Harris County, Texas
                         Trial Court Cause No. 839502

                                           ORDER

       The court, on its own motion, orders its memorandum opinion issued in the
above-referenced cause on January 16, 2014, designated as a regular opinion 1.
Tex. R. App. P. 19.3(e) and 47.2.
                                            PER CURIAM
1
  Effective January 1, 2003, Texas Rule of Appellate Procedure 47 was amended to discontinue
the designation of opinions in civil cases as either published or unpublished. Tex. R. App. P. 47,
cmt.